       Case: 1:18-cv-07548 Document #: 11 Filed: 11/16/18 Page 1 of 11 PageID #:29


                                                                                                         FIL/1E6/2D018
               [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

                                                                                                                                         KP
                                    UNITED STATES DISTRICT COURT       11
                                                                                 . BRUTO   N
                                FOR THE NORTHERN DISTRICT OF ILLINOIS THOMA.SDGIS T R ICT COURT
                                                                   CLERK, U .S




                                                                        1:18-cv-07ffi
Plaintif(s),                                                           Judge Gary Feinerman
                                                                       Magiskate Judge Susan E. Cox


                                                                                                                      REGEIVED
Defendant(s).                                                                                                                  Nov 14 zfiS\}7
                                                                                                                         TTIOMASG. BRUTON
                                                                                                                   CIERK U'S' DISTRICTCOURT
                           COMPLAINT OF EMPLOYMENT DISCRIMINATION

  1.   This is an action for employment discrimination.

 2.    rhe plaintini,        OLftLt            +          S n \\ q \il                                                           orthe

 county
           "
                                                                       inthestateof         tr \^ 6oL]r
 3. rhe defend*t i, $*Yo*                   \SE\"\S \l\\.1.                                                                    , whose

 street address is


 1ri,y;   U\l u.\St lcountyy \ s\ (                                   lstatey E        \                rzp)$S-bltl
 (Defendant's telephone            number) (X$                  - il,$ \ J Ul f,
 4.    The plaintiff sought employment or was employed by the defendant at (street address)

       t* G{Q r\ - r..\q.t k                               Sx                          1"nr;      tk,\         s.$ u
       l.orrty;(         g&            Gtate)   \ L              1zn r"o.)       6Oh\q



                                                                                           '_-'--------.--.-


               [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev.06/27/2016
       Case: 1:18-cv-07548 Document #: 11 Filed: 11/16/18 Page 2 of 11 PageID #:30
                 [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




5.        The plaintiff lcheck one boxl

          (a) tr                 was denied employment by the defendant.

          (b) tr                 was hired and is still employed by the defendant.

          (c) X                  was employed but is no longer employed by the defendant.

6,        The defendant discriminated against the plaintiff on or aQout, or beginning on or about,
          (month)                I S,(duy)-$-1-,tv.uO                             XtS\8         .



7.1       (Choose paragraph 7.1                  or   7.2, do not complete both.)

          (a)         The defendant$ not a federal governmental agency, and the plaintiff
                      lcheck one boxf\has Vhas not fileda charge or charges against the defendant

                      asserting the acts of discrimination indicated in this complaint with any of the

                      following government agencies              :

                             \
                      (i)        El   the United States Equal Employment Opportunity Commission, on or about

                                 lmontrr;(O (aav)/S (veaORdJ(.
                      (ii) tr         the Illinois Department of Human Rights, on or about

                                 (month)                        (day)-               (year)-.
          (b)         If   charges were flJed with an agency indicated above, a copy of the charge is

                      attached.\          Yes,   E No, but plaintiff will file a copy of the charge within 14 days.

          It is the policy of both the Equal Employment Opportunity Commission and the Illinois

         Department of Human Rights to cross-file with the other agency all charges received. The

         plaintiff has no reason to believe that this policy was not followed in this case.



7.2      The defendant is a federal governmental agency, and

         (a)               the plaintiff previously filed a Complaint of Employment Discrimination with the


             flf you need additional space for ANY section, please attach an additional sheet and reference that section.l

Rev.06/2712016
      Case: 1:18-cv-07548 Document #: 11 Filed: 11/16/18 Page 3 of 11 PageID #:31
               flf you need additional space for ANY section, please attach an additional sheet and reference that section.l




          defendant asserting the acts of discrimination indicated in this court complaint.

                   \         Y". fmontfr) O E\uNY                       tauvl-l-            (year)       *,\\$
                       El No, did not file Complaint of Employment Discrimination
         (b)           The    plaintiff received    a    Final Agency Decision on (month)

                       (day)                    (year)

         (c)           Attached is a copy of the

                       (i)       -
                             Complaint of Employment Discrimination,

                        \                  E    No, but a copywill be filed within 14 days.
                                     "r,
                       (ii) Final Agency Decision

                            \l Yes E N0, but a copy will be filed within 14 days.

8.       (Complete paragraph               I   only if defendant is not afederal governmental agency.)

         ()\                 the United States Equal Employment Opportunity Commission has not

                             issued a Notice of Right to Sue,

         (b)     tr    the United States Equal Employment Opportunity Commission has issued

                             a   Notice of Right to Sue, which was received by the plaintiff on

                             (month)                         (day)_               (year)_                  a copy    of which

                             Notice is attached to this complaint.


9.       The defendant discriminated against the plaintiff because of the plaintiff s lcheck only

         those that apply):

         ful   \       Age (Age Discrimination Employment Act).

         (b) EI Color (Title VII of the Civil Rights Act of t964 and42 U.S.C. $1981).


               [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev.0612712016
                                                                    3
         Case: 1:18-cv-07548 Document #: 11 Filed: 11/16/18 Page 4 of 11 PageID #:32
                [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




           (.)N          Disability (Americans with Disabilities Act or Rehabilitation Act)

           (d) E         National Origin (Title VII of the Civil Rights Act of 1964 and42 U.S.C. $1981).

           (e) E         Race (Title     VII of the Civil Rights Act of            1964 and42 U.S.C. $1981).

           (f) tr        Religion (Title VII of the Civil Rights Act of 1964)

           (g)       E Sex (Title VII of the Civil Rights Act of 1964)

10.        If the defendant is a state, county, municipal (city, town or village) or other local

          govemmental agency, plaintiff further alleges discrimination on the basis of race, color, or

          national origin (42 U.S.C. $ 1983).


I   l.    Jurisdiction over the statutory violation alleged is conferred as follows: for Title VII claims

          by 28 U.S.C.$1331, 28 U.S.C.$1343(a)(3), and42 U.S.C.$2000e-s(0(3); for 42

          U.S.C.$1981 and$1983by42U.S.C.$1988; fortheA.D.E.A.by42U.S.C.$12117;forthe

          Rehabilitation Act, 29 U.S.C. $ 791.


12.       The defendantlcheck only those that applyl
            tr
          (a)    failed to hire the plaintiff.

          (bS           terminated the plaintiff s employment.

          (c)    tr     failed to promote the plaintiff.

         hU             failed to reasonably accommodate the plaintiff s religion.

         >*             failed to reasonably accommodate the plaintifls disabilities.

          (0tr          failed to stop harassment;

          (e)    tr    retaliated against the plaintiff because the plaintiff did something to assert rights
                       protected by the laws identified in paragraphs 9 and 10 above;

          (h)    tr    other (specify):


                flf you need additional space for ANY section, please attach an additional sheet and reference that section.l

Rev.0612712016
                                                                       4
      Case: 1:18-cv-07548 Document #: 11 Filed: 11/16/18 Page 5 of 11 PageID #:33
              [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




r3.      The facts supporting the plaintiff s claim of discrimination are as follows:




                   -.
                        $'cr(\          rt .Sqr'h
14.      \AGE DISCRIMINATION ONLyl Defendant knowingly, intentionally, and willfully
         discriminated against the plaintiff.

15.      The plaintiff demands that the case be tried by                    N-            Yes    E   No

16.      THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff
         lcheck only those that apply)

         (a) Q Direct the defendant to hire the plaintiff.
         O,    Direct the defendant to re-employ the plaintiff.
           \
         (c) E Direct the defendant to promote the plaintiff.
         (d) E             Direct the defendant to reasonably accommodate the plaintiff                         s   religion.

         (e) EI Direct the defendant to reasonably accommodate the plaintiff                                    s   disabilities.

         (0 :sl            Direct the defendant to (specify):




              [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev.0612712016
                                                                     5
       Case: 1:18-cv-07548 Document #: 11 Filed: 11/16/18 Page 6 of 11 PageID #:34
                  [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




                  \
          (g) \                If available, grffit
                                                 the plaintiff appropriate injunctive relief, lost wages,
                               liquidated/double damaged, front pay, compensatory damages, punitive
                               damages, prejudgment interest, post-judgment interest, and costs, including
                               reasonable attorney fees and expert witness fees.

          (h) \                Grant such other relief as the Court may find appropriate.




          (Plaintiff s signature)


                      intiffls name)
                                                                             \t\ B"\
          (Plaintiff s street


          tcityy\].qo'$                                 1statefi,L                (ZIP)    6\SBJ

          (plaintifrs telephone number)                   alh - W]                                       5   ?..,-sll I I

                                                                                       Date:




                  flf you need additional space for ANY section, please attach an additional sheet and reference that section.l

P.ev.0612712016

                                                                         6
                                                                                         a\
                       Case: 1:18-cv-07548 Document #: 11 Filed: 11/16/18 Page 7 of 11 PageID #:35

EEOC Form 5 (1 1/og)
                                                                                                          Charge Presented        To:         Agency(ies) Charge No(s):
                       CUNNCT OF DISCRIMINATION
             " -
             This form
                   -    is affected by the Privacy Aclol 1g74' See enclosed Privacy
                     statement and other information before completing this form'
                                                                                    Act
                                                                                                                 tr EEoc
                                                                                                                       FEPA

                                                                                                                 E                                440-2019-00180

                                                         lltinois Oepartment Of Human Rights
                                                                  - Stat" or tocat Agenc1. if
                                                                                                                        Home Phone (lncl. Area Code)
Name (lndicate Mr., Ms., Mrs.)
                                                                                                                           (3121752-5417
 Dexter Saffold
                                                                                      CitY' State and ZlP Code


737 East 69th Street,#304, Chicago, lL 60637

 NamedistheEmployer.Labororganization,e,ploy*orLocalGovernmentAgencyThatlBelieve
                                        (i moie tiln iuo, list inder PARTICUI:ARS below') , .. - . --------' ,            -'- ""-,'- '--
 Discriminated Against fVr. or Ott'uit.
                                                                                            Ng..Employees, Members' -"
                                                                                                                    Phone No. (lnclude Area Code)
 Name
                                                                                                                             15 - 100                  (7731281-7272
 PAPA JOI.IN'S PIZZA
                                                                                  '   CitY' State and ZIP Code
 Street Address

 2640 N. Clark Street, Ghicago, lL 60614
                                                                                                                                                  Phone No. (lnclude Area Code)




                                                                                       city,state^"Tffifu,

                                                                                                                                                 Mr   NA,oN   rot-
                                                                                                                                ou5fHii:*                            ?n:i
                                                                                                                                 ' tut
  otSCntutNnnON BASEO ON (Check appropnate box(es)')
                                                                                                                                                               1o-oz-2018
    [] nnce [-l coro* E':t                                                                  l-l
                                                                           RELIGToN                 Not,o,uoLoRlGlN
                                                                  [l
    -m RETALTAT.N l-l oot E                                    DrsABlLrrY                     o=tu=r,c lNFoRMArloN
                                                                                       I
                                                         d' attach extra sheet(s)):

                                                                 21i2018' My' most recent position
    t began my employment with Respondent ort or about,septlmf9r     employment' I requested a
    was Delivery Driver. Respondent is ;;;; oi*ytl"1bjlity'
                                                                 During.my
                                                                             was discharged'
    reasonable accommodation which *a-"LiproriA"6.
                                                           Subsequenfuy,l

                                                          oJ my disapilitn and,in retatiation for engaging
                                                                                                           in
    I betieve I have been discriminated against because                     of 1990, as amended.
    protected activity, in uior"tion of tne Xmeiicans with Disibirities Act




                                                                                                     @                                           iat Agoncy Requhements
   ffioththeEEoCandtheStateorlocalAgency-,-ifany.
                                          mv address or phone number and I will
   ;iii;ili;; it't. ,"g"ndi"t if I change
                                       p%*isins of mv charse in accordance with their
   ;;il;;;i; illly;ih    tnem in tnu
                                                                                                     i           o,.ffi^ that I have read the above charge and that it is true to
                                                   above is true and correct.                        in" U"it    of my knowledge, information and belief'
   ffihe                                                                                             SIGNATURE OF COMPLAINANT.



                                                                                                     SUBSCRIBED AND SWORN TO BEFORE ME
                                                                                                                                       THIS DATE
                                                                                                     (month, daY, Yeafl
         Oct 15, 2018
         Case: 1:18-cv-07548 Document #: 11 Filed: 11/16/18 Page 8 of 11 PageID #:36

Social Security Administration
                                                                                                        a


                                                                                                       .l
                                                                               Date: June 4,2018       z
                                                                               BNC#: 188C7954'19687    :d
                                                                                                       3
                                                                               REF: A ,DI
   ,llllltltlllll'ttll,ll,11!l,,l,lll;lllrg,ll,,'111!'!!lll,llll,ll                                    z+
                                                                                                       o
   001939 1 MB 0.424 P002 T0004 LTR BEV 0604                                                           -i
                                                                                                       p
            DEXTER SAFFOLD                                                                             x
            737 E,69TH ST APT 304                                                                      !
                                                                                                       t,
            CHICAGO          IL   60637.4165                                                           rt
                                                                                                       z
                                                                                                       ,
                                                                                                       !


                                                                                                       3




You asked us for information from your record. The information that you
requested is shown below. If you want anyone else to have this information,
you may send them this letter.
Information About Cument Social Security Benefits
 Beginning December 2017, the full monthly Social Security benefit before any
 deductions is $ 12M30.
 We deduct $0.00 for medical insurance premiums each month.
 The regular monthly Social Security payment is $                             1254.00.
 (We must round down to the whole dollar.)

 We pay Social Security benefits for a given month in the next month. For
 example, Social Security benefits for March are paid in April.

Date of Birth Information
 The date of          birth       shorvn on our records i.s March 26, !96L.

Medieare Information
 You are entitled to hospital insurance under Medicare beginning July                          2004.

 You are entitled to medical insurance under Medicare beginning July                           2004.

 Your Medicare number is 4TG1-CN4-KM03. You may use this number to get
 medical services while waiting for your Medicare card.
 If you have any questions, please log into Medicare.gov, or call
 1-800-ME DTCARE ( 1-800-633 -4227).

Suspeet Social Security Fraud?
 Please     visit http://oig.ssa.govlr or call the Inspector General's Fraud Hotline
 at   1-800-269-027t          (TTY       1-866-501-2101).


                                                           See    Next Page
       Case: 1:18-cv-07548 Document #: 11 Filed: 11/16/18 Page 9 of 11 PageID #:37

18BC795A19687 A                                                         Page 2 of   2




If You Have Questions
 We invite you to visit our web site at www.socialsecurity.gov on the Internet
to find  genleral information about Social Security. If you Eave any specific
 questions, ;lou may call us toll-free at 1-800-772-1213, or call your local office
 at 877402-082]1. We can answer most questions over the phone. If you are
 deaf or hard of hearing, you may call our TTY number, 1-800-325-0778. You
 can also write or visit"any Sociil Security office. The'office that serves your
 area is located at:
                       SOCIAL SECURITY
                       6338 S COTTAGE GROVE
                       CHICAGO,    IL   60637

 If you do call or visit an office, please have this letter with you. It will help
 us answer your questions. Also, if you plan to visit an office, you may call
 ahead to make an appointment. This will help us serve you more quickly
 when you arrive at the office.

                                            S   odal, S erur.itt* &d.miniattntion
               Case: 1:18-cv-07548 New Benefit
                             Your Document        Amount
                                           #: 11 Filed: 11/16/18 Page 10 of 11 PageID #:38
                                                                               1-**
                                                                               \JS",
                                                                                                  .


                                                                                    "   r; s'

 BENEFICIARYS NA]YIE: DEXTER SAFFOLD
 Your Social Socurity benefits will increase by 2.OToin 2018 because of a rise in the cost of
 living. You can use this letter as proof of your benefit amount if you need to apply for food,
 rent, or energy assistance. You can also use it to apply for bank loans or for other business.
 Keep this letter with your important financial records.

  How Much Will I Get And lVhen?
  o Your monthly amount (before deductions) is                                          $1,254.00
  . The amount we deduct for Medicare medical insurance is                                  $o.oo
     (If you did not have Medicare as of November t7,2017 ,
    or if someone else pays your premium, we show $0.00.)
-"o-lPlre amount*wededuct for your Medicare prescription dnrg plan is                           $0.Q0
    (We will notify you if the amount changes in 2018. If you did not elect
    withholding as of November L,2Ol7, we show $0.00.)
  . The amount we deduct for voluntary Federal tax withholding is                               $0.00
    (If you did not elect voluntary tax withholding as of
    November 17,2Ol7,we show $0.00.)
  . Afber we take any other deductions, you will receive                           $1.229.00
  on 0x about January 3, 2018.

 If you disagree with any of these amounts, you must write to us within 60 days from the
 date you receive this letter. We would be happy to review the amounts.

 If you receive a paper check and want to switch to an electronic pa;rment, please visit the
 Department of the Treasury's Go Direct website at utww.godirect.org oirlirie.


                          .*---**}

 What If I Have Questions?
 o Visit our website at www.soeialsecurity-goo-
 o CaII us toll-free at 1-800-772'1213 (TTY f'800-325-O778).
            Case: 1:18-cv-07548 Document #: 11 Filed: 11/16/18 Page 11 of 11 PageID #:39


         The Chicago Lighthouse
          for PeoPle Who Are Blind
          or Vis;uallY lmPaired




   To Whom It MaY Concern:
                                                                      Low Vision
                                                ^ p,hicago Lighthouse
                               was evaluated at The
   Iteha bilitationt Clinic on
                                            :-"                has an ocular diagnosis



   The best corrected visual acuities are:

   Right cye     6P*
   Left eye Slt'o
    The cxtent of remaining visual fields are:

    Right eyc     L,     6'
                         J
    Left eye             <'
                 -/
    This ocular condition is:

    Permanent                 -
    Temporary

                                                                Impaired. Pleasc provide
    Tiris qu,iifies this indiviciuai as someone who is visua[y
                                                             to their Legally Blind stittus.
    this indiviclual with any benefits/accommodations due
                  -
                                                            to contact our office at
    Shoultl youJrave any questions, please do not hesitate
    312.991



    Optometrist
                v(   6    6d4<1t)

     License nutnber


                             .
    1850 west Fllosevelt Road Chicago,
                                       tllinois 60608-1 288 'Tel 312-666-1331 ' Fax 312-243-8539
                                                                        ft'lcago Lishthouse in vour will'
)D 31 2-666_8874 . www.thectricagoffiH;#il#d;6;i.rn.*nuitr,L
